Citation Nr: 0802164	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for depression.  

3.  Entitlement to an increased evaluation for erectile 
dysfunction, currently rated as noncompensably (zero percent) 
disabling. 

4.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1973. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran has sought to expand his psychiatric disorder 
claim to a claim for service connection for a psychiatric 
disorder to include PTSD, depression, and anxiety.   The 
currently appealed claim is for service connection for both 
PTSD (based on a request to reopen that claim) and depression 
(an original claim).  These two claims, while considered as a 
unit by the RO, are more appropriately considered separately 
in this case, because the laws governing service connection 
for each are distinct, but also because in this case an 
adjudication of the PTSD claim by the Board is appropriate, 
whereas the claim for service connection for depression 
requires remand.  38 C.F.R. §§ 3.303, 3.304(f).  A claim for 
service connection for an anxiety disorder (other than PTSD) 
is not certified on appeal to the Board.  38 U.S.C.A. § 
7105(c).  These claims are not inextricably intertwined, and 
hence the appropriate course is Board adjudication of the 
claim for service connection for PTSD, remand of the claim 
for service connection for depression, and referral of the 
claim for service connection for an anxiety disorder as 
distinct from PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, the claim for service connection for an 
anxiety disorder distinct from PTSD is hereby referred to the 
RO for appropriate action.

The veteran had also appealed a claim for service connection 
for restricted diet, as secondary to diabetes mellitus.  
However, the veteran withdrew that claim at the November 2007 
Board hearing before the undersigned, reduced to writing via 
transcript.  Hence, there is no longer a case in controversy 
for review by the Board as to that issue.

The issues of entitlement to an increased evaluation for 
diabetes mellitus and entitlement to service connection for 
depression are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further acton is required.


FINDINGS OF FACT

1. The veteran's claim of service connection for PTSD was 
previously denied by a December 2002 rating decision, which 
became final.  

2. The evidence received since that December 2002 decision is 
new, and it creates a reasonable possibility of 
substantiating the claim for service connection for PTSD, 
warranting reopening of the previously denied claim.

3.  The veteran does not have PTSD due to an in-service 
stressor.  

4.  For the entire rating period beginning up to a year prior 
to the September 24, 2004, date of claim, the veteran has had 
no deformity of the penis.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for PTSD; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  The criteria for service connection for post-traumatic 
stress disorder are not met.  38 U.S.C.A. §§ 1110, 1154(a), 
(b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).

3.  For the entire rating period beginning up to a year prior 
to the September 24, 2004, date of claim, a compensable 
evaluation for erectile dysfunction is not warranted.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code (DC) 7522 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
complete VCAA notice, followed readjudication of the claim, 
as in a statement of the case (SOC) or a supplemental 
statement of the case (SSOC).  Mayfield; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The request to reopen the claim for service connection for 
PTSD, to the extent of reopening that claim, has been 
completely granted here.  38 C.F.R. § 3.156(a).  Hence, there 
is no reasonable possibility of furthering that claim to the 
extent of achieving reopening the claim, and hence no further 
notice or assistance may be required with regard to the issue 
of reopening the claim for service connection for PTSD, any 
error in VCAA notice with regard to the request to reopen was 
thus harmless, and no further VCAA analysis need be directed 
to the question of reopening that claim.  While the U.S. 
Court of Appeals for Veterans Claims in Kent v. Nicholson, 20 
Vet. App. 1 (2006), addressed requirements of addressing both 
criteria for reopening the claim and criteria for the 
underlying claim on the merits, the Board finds no Kent-type 
deficiencies in the RO's notice in this case.  Because both 
the RO and the Board reopened the claim, ultimately only 
merits-based issues are pertinent to adequate notice and 
assistance in furtherance of the claim.  As discussed below, 
VCAA notice and assistance was satisfactorily achieved for 
the claim on the merits, including by a VCAA notice letter 
issued in May 2005.

In addition, there is no evidentiary dispute with regard to 
the claim for a compensable evaluation for erectile 
dysfunction.  The veteran has conceded that there is no 
penile deformity, absent which there may be no basis for a 
compensable evaluation under applicable criteria.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2007).  Hence, there is no 
reasonable possibility that additional notice and development 
will further that claim, any error in VCAA notice was thus 
harmless, and no further VCAA analysis need be directed at 
that claim.  

Hence, the only issue for which adequacy of VCAA notice and 
development need still be addressed is entitlement on the 
merits to service connection for PTSD.  Here, VCAA notice was 
issued in May 2005, prior to initial adjudication of the 
reopened claim for service connection for PTSD in July 2005.  
This May 2005 VCAA notice letter specifically addressed the 
veteran's claim for service connection PTSD on the merits, 
and informed him of VA's duty to assist him in substantiating 
his claim under the VCAA, and the effect of this duty upon 
his claim.  The letter satisfied all four notice requirements 
of the VCAA.  It informed of the evidence required to 
substantiate the claim for service connection for PTSD.  See 
38 C.F.R. § 3.304(f).  It also informed what evidence VA 
would seek to provide and what evidence the veteran was 
expected to provide.  The veteran was also requested to 
submit evidence in his possession.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
May 2005 VCAA letter did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim for service connection for PTSD, such 
errors were harmless because service connection is here 
denied for PTSD, and hence no rating or effective date will 
be assigned with respect to that claim.  Further, development 
notice was provided to the veteran in a March 2006 letter 
addressing the notice provisions as required by Dingess.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The noted development letter requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.

VA and service medical records have been obtained and 
associated with the claims folder.  All records about which 
the veteran informed and for which he provided appropriate 
authorization were requested, and all records obtained were 
appropriately associated with the claims folders.  Records 
were previously obtained from Kaiser Permanente and are of 
record.  The veteran also submitted additional VA and/or 
private treatment records in December 2007, with waiver of RO 
review of those additional record.  The veteran was duly 
informed, including by the appealed July 2005 rating action 
and subsequent February 2006 SOC, of records obtained in 
furtherance of his claim, and thus by implication of records 
not obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  He has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence presenting a reasonable 
possibility of furthering the appealed claim for service 
connection for PTSD.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

As discussed in the body of this decision, below, the veteran 
underwent several evaluations in the course of treatment 
where clinicians specifically addressed the question of the 
presence of PTSD.  Based on the sufficiency of these clinical 
evaluations, including a clinical evaluation by a panel of 
three psychologists in November 2005, and a further thorough 
clinical evaluation in September 2007 informed by a review of 
the record, no further examination is required for this 
adjudication.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the appealed claim, and 
did so by written submissions as well as by statements and 
testimony before the undersigned Veterans Law Judge at a 
Central Office hearing conducted in November 2007.  There is 
no indication that the veteran or his representative 
expressed a further desire to address the claims which has 
not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Reopening of Claim for Service Connection for PTSD

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

Here, the veteran was previously denied service connection 
for PTSD by a December 2002 RO decision, and he did not 
appeal that claim.  That determination accordingly became 
final.  The veteran subsequently sought to reopen the claim, 
and the Board here finds that reopening the claim is 
warranted, based on the presence of new evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. §  3.156(a).  Specifically, there was not 
previously of record a diagnosis of PTSD.  However, recently 
added to the record is a July 2007 VA treatment record with a 
diagnosis of PTSD.  That is sufficient to reopen the claim, 
and accordingly the claim is reopened.  Id.  

III.  Claim for Service Connection for PTSD - 
Merits-Based Adjudication

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

If it is shown by official service records that a veteran 
personally engaged in combat against the enemy, such as by 
award of combat citations (e.g., Combat Infantryman Badge, 
Bronze Star, or Air Medal with "V" device), then the 
allegation as to PTSD stressor, alone, provided that it is 
consistent with the circumstances, conditions, and hardships 
of his service, would be deemed sufficient evidence of a 
stressor.  No stressor verification would be needed under 
such circumstances.  If the evidence shows that the veteran 
did not serve in combat with enemy forces during service, or 
if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The veteran claims entitlement to service connection for PTSD 
as due to in-service stressors.  However, as the veteran 
conceded at his November 2007 hearing, he did not engage in 
combat and was not a visual witness to combat or victims of 
combat.  His professed stressful experiences in service 
amounted to being present in Vietnam during the Vietnam era 
and being afraid for his safety, and being as close as five 
miles or five kilometers (his statements vary) from shelling, 
such that he heard the explosions and felt the vibrations.  

The sufficiency of a stressor, however, is a medical 
question, and hence even so much as mere presence near a 
place where shelling occurred may be a sufficient stressor to 
support a diagnosis of PTSD if a mental health professional 
determines that the veteran in a particular case developed 
PTSD due to that occurrence.  See Cohen, supra.  

In this case, however, the weight of the evidence is against 
the presence of a confirmed diagnosis of PTSD.  Until the 
past year, the medical record contained no diagnosis of PTSD, 
but only the clinically noted existence of the possibility of 
PTSD, as a provisional diagnosis ("R/O PTSD").  Very 
recently, upon the veteran's reporting additional symptoms 
associated with PTSD at a treatment in July 2007, the 
treating medical professional diagnosed PTSD.  Thereafter, 
upon treatment in August 2007, the medical professional noted 
that PTSD should be ruled out (again, a provisional, 
differential diagnosis).  However, the July 2007 diagnosis 
was not based on a review of the clinical record, and was not 
supported in that July 2007 report by an assessment as to 
whether the veteran met the DSM-IV clinical criteria for a 
diagnosis of PTSD.  

More thorough, previous clinical evaluations of the veteran 
to address PTSD than that documented in July 2007 record are 
dated in April 2003, October 2005, and November 2005.  In 
each of these cases, clinicians specifically considered a 
diagnosis of PTSD, but ruled it out based on the veteran's 
not meeting the criteria for that disorder.  The November 
2005 clinical evaluation is notable for being signed by a 
panel of three VA psychologists, establishing a degree of 
thoroughness, consensus, and authority by which PTSD was then 
considered and ruled out.  

The veteran was afforded another, more thorough, clinical 
evaluation in September 2007.  That examiner reviewed both 
the veteran's clinical history and his history of experiences 
in service, noting the veteran's previous clinical evaluation 
in 2005 when PTSD was ruled out, and also noting that the 
veteran reported working as a clerk in the Post Office at 
several bases in service, never proximate to combat even 
during the Tet Offensive, and never near shelling even when 
stationed at Long Binh when that base experienced some 
intermittent mortar attacks.  (The veteran ultimately has not 
contradicted this version of service events, even in his 
hearing testimony in November 2007.)  

Based on the September 2007 VA examiner's review of clinical 
records and reported service history, he found that the DSM-
IV criteria for a diagnosis of PTSD were not met.  The Board 
notes in particular the thoroughness of this evaluation and 
the degree to which it is informed by the record.  
Accordingly, while the veteran procured a letter from a VA 
staff psychiatrist dated in November 2007, in which that 
psychiatrist noted the veteran's reported history of 
experiences in service and difficulties since service and 
then recommended that the veteran undergo an evaluation by a 
panel of three psychiatrists to evaluate him for PTSD, the 
Board is of the opinion that another panel evaluation (in 
addition to the one conducted in November 2005) is not 
required in this case.  Of note, the November 2007 staff 
psychiatrist does not indicate in his letter that he reviewed 
the veteran's clinical record or that he had any awareness of 
the prior significant clinical evaluations ruling out a 
diagnosis of PTSD, but rather appears to have based his 
entire recommendation on the veteran's self-reported history 
of military experiences and post-service symptomatology, 
which history is not entirely consonant with that history and 
those symptoms as reported and identified in prior clinical 
records.  For example, the veteran reported to that November 
2007 staff psychiatrist bombings on a daily basis proximate 
to his stationing in Long Binh, whereas at the September 2007 
clinical evaluation he reported only occasional shelling 
within ear-shot of his stationing. 

The veteran's self-reported history of reclusiveness after 
service is also not supported in other clinical records, with 
a documented post-service history of his marriage for 20 
years with three children (though two children died), 
followed by divorce and then living with a companion for a 
further 10 years, and the September 2007 examiner's 
conclusions that the veteran did not present with agoraphobia 
or significant social isolation.  Accordingly, as addressed 
in the VCAA analysis above, the Board finds the record 
sufficient for the present adjudication of the PTSD claim, 
notwithstanding the VA psychologist's letter procured by the 
veteran in November 2007.  

The September 2007 VA examiner ultimately found that the 
veteran's symptoms do not support a diagnosis of PTSD.  The 
examiner noted that, while the veteran had PTSD-related 
symptoms including mood swings and some sleep deprivation, 
absent were prevailing nightmares, hypervigilance or startle 
reaction, agoraphobia, or significant social isolation.  The 
examiner concluded that the veteran did not have PTSD related 
to his Vietnam experiences, but rather had depression related 
to the deaths of two daughters post service.  This is 
consistent with the findings upon noted prior clinical 
evaluations for treatment purposes in April 2003, October 
2005, and November 2005, where in each case a diagnosis of 
PTSD specifically considered but ruled out.  

The tragic deaths of the veteran's two daughters clearly, and 
understandably, weigh heavily on him, and are assessed in 
other clinical records as causing or contributing to his 
depression, a mental disorder diagnosed in multiple clinical 
records, with PTSD ruled out as a differential diagnosis.  
The veteran provided conflicting accounts of the nature of 
these deaths, reporting at the hearing and in several 
clinical accounts that they died of sickle cell anemia, 
whereas reporting at that September 2007 clinical evaluation 
for PTSD that their deaths were due to spina bifida which he 
believes was related to his herbicide agent exposure in 
Vietnam.  The clinical records support that their deaths were 
due to sickle cell anemia or its complications, and the 
veteran's motivation for reporting otherwise may be related 
to his seeking benefits, calling into question his 
credibility and his motivation for asserting symptoms 
consistent with a diagnosis of PTSD.  Ultimately, the 
veteran's false assertions only serve to support the 
conclusions of the weight of the clinicians of record, that a 
diagnosis of PTSD cannot be supported.  

The Board has considered the numerous statements and 
assertions of the veteran in the course of appeal, as well as 
the submitted statements by his ex-wife and other friends or 
companions.  However, these ultimately cannot serve as 
medical opinions to support a current diagnosis of PTSD due 
to an in-service stressor, as would be required to support 
the claim.  A diagnosis of PTSD, as differentiated from other 
mental disorders to include depression, may not be made by a 
lay person, because such clinical distinctions require 
medical knowledge and expertise, and are not subject  to mere 
lay observation.  Espiritu, supra; cf. Jandreau.  

In this case, absent a confirmed diagnosis of PTSD supported 
by DSM-IV criteria, and with clinical findings in the record 
including most recently in September 2007 specifically ruling 
out PTSD based on those DSM-IV criteria, the Board finds the 
preponderance of the evidence against a confirmed diagnosis 
of PTSD due to an in-service stressor.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 C.F.R. § 3.304(f).  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

IV.  Claim for an Increased, Compensable Evaluation for
Erectile Dysfunction

The veteran contends that he is entitled to a higher, 
compensable evaluation for erectile dysfunction, as a part of 
his claim for an increased evaluation for symptoms of 
diabetes mellitus, which claim was dated September 24, 2004 
(though not date-stamped for receipt by VA).  Hence, for 
consideration is entitlement to a higher disability rating 
for erectile dysfunction for the entire rating period 
beginning up to a year prior to the September 24, 2004, date 
of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, the veteran does not contend, and the evidentiary 
record does not show, that the veteran has a deformity of the 
penis.  The veteran was specifically asked this question at 
his November 2007 hearing, and he affirmed that he had no 
deformity of the penis other than impotence, or a failure to 
achieve erection.  That impotence has been characterized as 
erectile dysfunction and has been granted service connection 
as secondary to his service-connected diabetes mellitus.  See 
38 C.F.R. § 3.310 (conditions proximately due to already 
service-connected conditions).  The veteran has already been 
granted special monthly compensation based on loss of use of 
a creative organ, on the basis of this impotence.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 
38 C.F.R. § 4.31.

The veteran's erectile dysfunction has been rated as 
noncompensably disabling (a zero percent rating) under 
Diagnostic Code (DC) 7522.  Under this code, a 20 percent 
rating would be warranted if the evidence were to show penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b.

The Board notes that, although "deformity" is not defined 
in the regulations, common understanding of the term is here 
appropriate, as meaning a "bodily malformation" or 
"[g]ross ugliness or distortion" of that organ.  Webster's 
Second New Riverside University Dictionary 357 (1984, 1988).

The veteran has been awarded special monthly compensation 
based on loss of use of a creative organ, essentially based 
on loss of erectile power.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).  The Board will not award compensation here to 
duplicate that benefit.  The Court has held that the Board 
must address pyramiding in this type of case, and provide an 
explanation of its application to the particular facts 
presented.  Fanning v. Brown, 4 Vet. App. 225, 231 (1993).  
Where disabilities overlap in their resulting physical 
impairment and effect on functioning or where multiple 
diagnoses are assigned for the same disability, evaluation of 
the same (overlapping) disability under various diagnoses 
(and hence with multiple ratings) is to be avoided.  
38 C.F.R. § 4.14.  Accordingly, the Board may not award a 
disability rating based on loss of erectile power alone.  

A compensable evaluation for the veteran's erectile 
dysfunction, properly rated as penile deformity under DC 
7522, requires both deformity and loss of erectile power.  
Having only one or the other is insufficient.  Here, the 
veteran alleges loss of erectile power but denies penile 
deformity, and no deformity is shown by the medical record.  
Accordingly, the weight of the evidence is against a 
compensable rating for the veteran's erectile dysfunction, 
based on the absence of penile deformity.  

The zero percent rating assigned by virtue of this decision 
for erectile dysfunction reflects the most disabling this 
disorder has been since at least one year prior to the 
September 24, 2004, date of receipt of the claim for 
increased rating for erectile dysfunction.  Thus, the Board 
concludes that staged ratings for this disorder are not 
warranted.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The preponderance of the evidence is against the claim, and, 
therefore, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reopened claim seeking service connection for PTSD is 
denied.

A compensable initial evaluation for penile deformity is 
denied.  


[Continued on Next Page]

REMAND

The veteran received treatment on a single occasion in 
service for mental health difficulties.  He contends that his 
depression is related to service.  As delineated in 38 C.F.R. 
§ 3.159(c)(4), a VA examination to address the question of 
etiology as related to service is required when the veteran 
presents a claim for service connection and meets low 
threshold requirements manifested by the following criteria:  
that there is an event, injury, or disease in service; there 
is evidence of current disability; the medical evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim; the veteran 'indicates' that the claimed 
disability or symptoms may be associated with service.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006) (citing 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This low 
threshold is here met for the claim for service connection 
for depression.  The veteran has not been afforded an 
examination to address etiology as related to service, and 
hence remand for one is required. 

The veteran filed a notice of disagreement (NOD) in September 
2005 with the RO's July 2005 decision denying increased 
evaluation for diabetes mellitus.  However, the RO has yet to 
issue a responsive SOC addressing that issue.  Where an NOD 
has been submitted, the veteran is entitled to an SOC.  
38 C.F.R. § 19.26.  The failure to issue an SOC is a 
procedural defect requiring a remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 
(1999).  See also 38 C.F.R. § 19.9(a) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  Thus, this issue must be remanded for issuance 
of an SOC.  In addition, on remand, the RO should complete 
any additional development deemed necessary. 38 C.F.R. 
§ 19.26 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Following any indicated development, 
the RO should prepare and furnish to the 
veteran and his representative an SOC, with 
consideration of all applicable laws and 
regulations, addressing the claim for an 
increased evaluation for diabetes mellitus, 
rated 20 percent disabling.  

Consideration should be made for assignment 
of staged ratings, pursuant to Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The RO should then afford the 
veteran and his representative the 
opportunity to file a substantive appeal 
with regard to this issue.

2.  If the veteran responds to an SOC by 
filing a substantive appeal addressing the 
claim for an increased rating for diabetes 
mellitus, the claim should be returned to 
the Board for appellate review.

3.  The RO should obtain all additional 
treatment and hospitalization records not 
yet obtained from VA and indicated private 
sources, with appropriate authorization.  
Records and responses received should be 
associated with the claims folder.  

4.  The veteran should be afforded a VA 
compensation and pension examination to 
address the nature and etiology of any 
current depression.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should review 
past clinical records, including service 
records and post-service treatment records.  
The examiner should address the following:

a.  For any depression found, based upon 
examination findings, historical 
records, and medical principles, the 
examiner should provide an opinion, with 
full clinical rationale, as to whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the disorder developed 
in service or is otherwise causally 
related to service, or whether such 
development or causation in or due to 
service is unlikely (i.e., less than a 
50-50 probability).  The likelihood of 
intercurrent causes, including the 
documented deaths of two of the 
veteran's three children due to sickle 
cell anemia (or complications thereof) 
subsequent to service, should be 
considered in the analysis as to a 
causal association between service and 
any current depression.  

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folders, 
and the discussion of pertinent 
evidence.

5.  Thereafter, the RO should readjudicate 
the remanded claim for service connection 
for depression de novo.  If that benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


